Citation Nr: 0814892	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO. 05-21 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as a bipolar disorder and 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified at a Travel Board hearing in March 2004 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that he was treated for an acquired 
psychiatric disorder in service, and therefore warrants 
service connection. He asserts that he was first treated 
during basic training, and later, during advanced training, 
he was treated again with tranquilizers. He also claims 
during this time in service, he was a member of a service 
department boxing team.

A review of the record reveals that the National Personnel 
Records Center (NPRC) sought medical records for the veteran 
from Ft. Richardson, Alaska for 1973, the second time the 
veteran alleges that he was treated for a psychiatric 
disorder. No records were able to be located for that time 
period. However, the veteran also alleges that he was treated 
for a psychiatric disorder during basic training while 
stationed at Ft. Jackson, South Carolina. Those records were 
not sought. An attempt to search for mental health treatment 
records at Ft. Jackson in 1971 and 1972 should be made. 

The veteran also asserts that he was on the Army boxing team 
while in service and that he was sent for retraining at Ft. 
Riley, Kansas, after receiving psychiatric treatment. The 
veteran's report of separation from the Armed Forces (DD Form 
214) also indicates that the veteran had 155 days of "Time 
Lost," the veteran had several periods of absence without 
authority, and that he was discharged from the U.S. Army 
Retraining Brigade in Fort Riley, Kansas - a disciplinary 
facility formerly designated by the Army to retrain soldiers 
convicted by courts-martial. 

Given these reports, the RO/AMC should obtain the veteran's 
service personnel records and associate them with the claims 
folder, as they may be reflective of the reasons for such 
reassignments, and potentially substantiate the veteran's 
claim. 38 U.S.C.A § 5103A(b)(3) (Providing that VA must 
assist claimants in obtaining records from a Federal 
department or agency until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and request that he provide any 
documents, certificates, letters written 
by or to him during military service, and 
any other evidence which shows any of the 
in-service treatment or events he 
alleges.

2. The RO/AMC should contact the NPRC and 
seek to obtain any mental health 
treatment records of treatment received 
by the veteran during basic training in 
1971 or 1972 at Ft. Jackson, South 
Carolina, and associate any records found 
with the claims folder. If no records can 
be found, the NPRC should provide a 
negative reply. 

3. The RO/AMC should contact the NPRC and 
obtain the veteran's service personnel 
records and associate those records with 
the claims folder. 

4. If after performing the development 
set forth above, there are any records 
indicating any mental health treatment 
provided to the veteran in service, the 
veteran should then undergo a VA 
psychiatric examination. All indicated 
studies should be performed. The claims 
folder should be made available to the 
examiner for review. The examiner, after 
examination of the veteran, should opine 
whether the veteran has an acquired 
psychiatric disorder, and if yes, whether 
the disorder was associated with the 
veteran's active duty. A rationale should 
be provided for any opinion rendered. 

5. Following such development, the RO/AMC 
should review and readjudicate the claim. 
If any such action does not resolve the 
claim, the RO/AMC shall issue the veteran 
a Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





